ORDER
The memorandum disposition filed on May 2, 2008 is withdrawn. A replacement memorandum disposition will be filed concurrently with this order.
Petitioners’ motion to accept the late petitions for panel rehearing and for rehearing en banc is granted and we instruct the Clerk to file the petition for panel rehearing and the petition for rehearing en banc received on July 18, 2008.
The panel has voted to deny the petition for panel rehearing.
The full court has been advised of the petition for rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. See Fed. R.App. P. 35.
The petition for panel rehearing and the petition for rehearing en banc are denied.